Citation Nr: 1226784	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  04-41 596A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for pelvic inflammatory disease.

2.  Entitlement to service connection for abdominal cramps and vomiting.

3.  Entitlement to service connection for residuals of a hysterectomy secondary to pelvic inflammatory disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The appellant served on active duty for training from November 1974 to May 1975, and then evidently served in the reserve until 1978.

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2004 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2006, the appellant testified during a personal hearing at the RO.  In April 2009, she testified during a hearing at the RO before the undersigned Veterans Law Judge.  Transcripts of both hearings are of record. 

In March 2011 correspondence, the Veteran raised the issues of entitlement to service connection for hot flashes, skin problems, hair loss, depression, weight gain, and decreased libido.  These issues not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As noted, the Veteran here seeks entitlement to service connection for pelvic inflammatory disease, abdominal cramps and vomiting, and residuals of a hysterectomy.  At her April 1974 service entrance examination, the examining physician noted that the Veteran underwent a caesarean section in August 1969, and a unilateral oophorectomy in November 1973.  A midline abdominal scar was noted on examination.

Subsequently, service treatment records show that in January 1975 the Veteran was hospitalized and treated for pelvic inflammatory disease.  Records throughout April and May 1975 show diagnoses of oligomenorrhea, vaginitis, and amenorrhea.

Post service, private medical records reflect the appellant's complaints of, and treatment for, a history of irregular menstrual cycles.  In January 1994, a uterine fibroid was noted.  In September 2001, she was noted to have heavy bleeding and fibroid tumors.  In October 2001, the clinical assessment was menometrorrhagia and chronic anemia secondary to a large fibroid uterus.  In December 2001, the appellant underwent a hysterectomy and lysis of adhesions for treatment of the fibroids and anemia.  According to a November 2004 signed statement from Linda D. Bradley, M.D., the pathology was consistent with leiomyomas and adenomyosis as well as mild chronic salpingitis.  

In an October 2007 signed statement, a VA physician's assistant noted her review of the appellant's active duty medical records, including the hospitalization for pelvic inflammatory disease.  It was noted that the appellant subsequently developed adhesions and, as a result of the adhesions, had chronic pelvic pain.  The record review also showed bouts of dysmenorrhea with irregular bleeding.

In June 2009, the Board remanded the case to obtain a medical opinion on the etiology of any post-service pelvic inflammatory disease, abdominal cramps and vomiting, and residuals of a hysterectomy.  In December 2009, a VA examiner reviewed the Veteran's file and opined that because the appellant did not presently have a uterus due to her 2001 hysterectomy, she cannot have pelvic inflammatory disease.  Hence, any abdominal discomfort and vomiting could not be related to pelvic inflammatory disease.

In February 2011, the Board again remanded the matter in an effort to obtain further clarity on the etiology of the Veteran's conditions.  In the remand, the examiner was asked to opine on whether it is at least as likely as not that any gynecological disorder which existed prior to service was permanently aggravated beyond its natural course while the Veteran served on active duty for training.  The examiner was further asked to opine on whether the Veteran's in-service pelvic inflammatory disease was an early symptom of any chronic gynecological disorder that ultimately led to her postservice hysterectomy.

In March 2011, an addendum opinion from the December 2009 VA examiner was obtained.  The examiner opined that the Veteran's in-service pelvic inflammatory disease was not proximal to her need for a hysterectomy.  The examiner found that the reason for the hysterectomy was menorrhagia secondary to fibroid uterus.

The Board cannot find that this opinion substantially complies with its February 2011 request.  The examiner wholly failed to directly address the question concerning whether active duty for training aggravated the appellant's documented preexisting gynecological disorders.  While the examiner noted the Veteran's post service hysterectomy in 2001, he failed to address the etiology of the other disorders for which the Veteran is seeking service connection, namely pelvic inflammatory disease and cramps and vomiting.

For these reasons, the Board finds that further medical information is required in order to fairly adjudicate the Veteran's claims.  As the Veteran has not yet been actually examined or given the opportunity to discuss her medical history and post-service symptoms with an examiner, a VA examination would be helpful in resolving the claims.

On remand, the RO should also obtain and associate with the claims file all outstanding VA medical records.  The record reflects that the Veteran has been receiving treatment at the VA Medical Center in Cleveland, Ohio.  While the claims file currently includes treatment records dated though March 2009 from this facility, more recent treatment records may now be available.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all outstanding pertinent VA treatment records dated since March 2009, including any records from the Cleveland VA Medical Center.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Thereafter, schedule the Veteran for a VA gynecological examination to address the nature and etiology of her pelvic inflammatory disease, abdominal cramps and vomiting, and hysterectomy residuals.  The examiner is to be provided access to the claims folder, a copy of this remand, and Virtual VA.  The examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the range of dates of the records reviewed on Virtual VA.  

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner is requested to review all pertinent records associated with the claims file, particularly the Veteran's August 1969 service entrance examination showing a pre-service caesarean section and unilateral oophorectomy in November 1973, as well as her in-service history of pelvic inflammatory disease in January 1975, and oligomenorrhea, vaginitis, and amenorrhea between April and May 1975.  The examiner must then address the following:

a.  Is it at least as likely as not, i.e., is there a 50/50 chance that any gynecological disorder, to include any surgical residual, that existed prior to service was permanently aggravated beyond its natural course while the Veteran served on active duty?   

b.  For any gynecological disorder that did not pre-exist service, is it is at least as likely as not that the disorder is in any way causally or etiologically related to the symptomatology shown in the service treatment records?
  
All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If an opinion cannot be provided without resort to speculation, the examiner should the examiner must provide a reason why this is so.  

3.  The Veteran is to be notified that it is her responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  After the development requested has been completed, the RO should review the examination report to ensure that they it is in complete compliance with the directives of this REMAND.  The AMC/RO must ensure that the examiner documents their consideration of Virtual VA, to include identifying the date range of Virtual VA records reviewed.  If any report is deficient in any manner, the RO must implement corrective procedures at once.  
 
5.  After completion of any action deemed appropriate in addition to that requested above, the appellant's claims should be readjudicated.  If any benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

